United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woodburn, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rocky L. Smith, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2221
Issued: August 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant, through his representative, filed a timely appeal from an
April 29, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying his
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty. On appeal appellant’s representative contends that appellant has
established his entitlement to compensation benefits.
FACTUAL HISTORY
On April 2, 2008 appellant, then a 56-year-old distribution clerk, filed an occupational
disease claim alleging that on February 9, 1999 he first realized that debilitating stress was
1

5 U.S.C. § 8101 et seq.

employment related.2 He alleged that his stress was due to being discriminated against by his
supervisor. Specifically appellant alleged that coworkers with less seniority were given training
as a window clerk and window clerk assignments. He submitted a statement listing dates of
alleged discrimination by his supervisor. One incident involved requesting to be made a regular
rather than part-time flexible carrier because appellant required two consecutive days off and to
not be on the overtime list. Appellant alleged that Postmaster Kevin McGrory threatened him on
April 20, 2001 at the end of his shift, which was the same day he requested to be made a regular
carrier. On June 16, 2001 he alleged that Mr. McGrory was upset with him and told appellant
that he should not have been made a regular carrier. Appellant also alleged that it became
common practice among management and coworkers to blame him when a mistake occurred.
On September 12, 2006 he alleged that Mr. McGrory began urging him to work overtime and
became upset and questioned the limitations set by his physician for a shoulder condition. Next,
appellant alleged that Mr. McGrory requested he submit medical documentation and that
Mr. McGrory was greatly upset because the original medical documentation regarding his
restrictions had been sent to the medical unit. On November 2, 2007 he alleged that he informed
Mr. McGrory that he was legally not entitled to his medical documentation as it was to be sent to
the employing establishment’s medical unit. Appellant alleged that Mr. McGrory required
appellant to get his medical provided to complete a document he prepared, which appellant
described as redundant and ridiculous. He also alleged that on various days in November 2007
he discussed window clerk training with Mr. McGrory and that a part-time flexible clerk with
lesser seniority was signed up for window training. Appellant stated that he felt intimidated on
December 1, 2007 when Mr. McGrory showed up at the employing establishment and did not
speak to him. On January 8, 2008 he alleged intimidation by management when he was the only
person in the back and he had 19 minutes left in his shift.
In a December 7, 2007 report, Harry O. Stevens, a nurse practitioner diagnosed
depression due to work and home stressors and noted appellant could not work overtime.
The record contains a copy of a December 21, 2007 Equal Employment Opportunity
(EEO) Dispute Resolution Specialist’s (DRS) Inquiry Report in which appellant alleged
discrimination based on disability when he failed to receive a positive response regarding his
request for window training on November 7, 2007, harassment for the past seven or eight years,
and not being allowed to work on the window.
In an April 9, 2009 response, Mr. McGrory denied appellant’s allegations of harassment
and discrimination. He contended appellant’s perceptions were not supported by the facts and
that he treated appellant equitably.
In a statement Rocky Smith, appellant’s brother, provided an overview of appellant’s
medical problems and disability history. He stated that in 1999/2000 appellant began seeing a
psychologist for treatment of depression and anxiety due to appellant’s work stress. Mr. Smith
stated that appellant was subjected to harassment, subtle pressure by management regarding his
work restrictions, and denied a transfer to vacant window clerk’s position. He alleged that
2

Appellant also alleged that he sustained a left shoulder condition in the performance of duty. On October 13,
2009 the Office denied his claim for a left shoulder condition. Appellant requested an oral hearing before an Office
hearing representative. However, the Office has not issued a decision on this issue.

2

appellant began in early 2000 unsuccessful and frustrating attempts to transfer into a window
clerk position. Mr. Smith stated that he observed appellant’s frustration at being denied the
opportunity to become a window clerk and observed signs of growing paranoia in appellant. He
stated that Mr. McGrory appeared upset on June 16, 2001 at the change in work status in
appellant to a full-time distribution clerk. Mr. Smith noted that appellant became a union
representative in 2002 and that Mr. McGrory became more adversarial towards appellant due to
the numerous grievances filed and other postal issues. On December 10, 2007 Mr. Smith alleged
that appellant felt pressured by the employing establishment to provide medical documentation
regarding restrictions on his working overtime. He noted that an EEO complaint was filed on
March 10, 2008 by appellant alleging discrimination and harassment. Mr. Smith noted that
appellant felt frustrated and helpless with the lack of help provided by the union in providing any
legal guidance or assistance regarding his work problems. On March 3, 2009 he related
appellant’s allegation that Mr. McGrory interrupted a telephone conversation appellant was
having on a work issue. Appellant alleged that Mr. McGrory began screaming at him in front of
coworkers.
On February 22, 2008 the EEO dispute specialist indicated the employing establishment
denied appellant’s allegations that he was harassed and that he was not given the window clerk
position because of his bid position as an opening clerk. Appellant was informed that he could
file a formal complaint as there was no resolution to his counseling complaint.
On March 10, 2008 appellant filed a formal EEO complaint alleging discrimination based
on disability due to his left shoulder condition. The EEO Commission accepted appellant’s
claim for investigation on March 10, 2008.
The record contains affidavits and statements from Jacalyn K. Sanks, postmaster; Jose
Dorado, supervisor customer services; Tim Richey, Postmaster, Sandy; and Stephanie Williams;
supervisor customer services, denying appellant’s allegations of harassment by Mr. McGrory or
a hostile work environment. Mr. Richey stated that from his observations Mr. McGrory treated
appellant cordially. Ms. Sanks stated she never witnessed any verbal or physical threats by
Mr. McGrory towards appellant, but that she had called Mr. McGrory to discuss her concerns
about appellant’s demeanor during a detail and her concerns for the safety of both her workers
and herself.
In an April 24, 2009 report, Dr. Kristen Snyder, a treating Board-certified psychiatrist,
diagnosed major depressive disorder and possibly a pain disorder. She related that appellant had
a history of severe depression dating back to 1979 when he was hospitalized for severe
depression. Dr. Snyder related that appellant’s symptoms had been exacerbated by his
perception of harassment and threatening behavior by his supervisor, which appellant attributed
to work restrictions for a shoulder injury. She related that appellant’s treatment response was
slow which she attributed as “likely due to severity of depression, the presence of co-morbid pain
issues and the fear of returning to a work environment he perceives as hostile.” In concluding,
Dr. Snyder stated that appellant was totally disabled from working, that his depression was a lifelong condition which would have relapses as well as remitting symptoms.

3

By letter dated May 19, 2009, OWCP informed appellant that the evidence of record was
insufficient to support his claim and advised as to the factual and medical evidence he should
submit.
By decision dated October 13, 2009, OWCP denied appellant’s emotional condition
claim on the grounds that he failed to establish any compensable factors of employment.
On October 26, 2009 appellant’s counsel requested an oral hearing before OWCP’s
hearing representative.
By decision dated April 29, 2010, OWCP’s hearing representative affirmed the denial of
appellant’s emotional condition claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers compensation.4 Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9

3

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

4

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

7

See K.W., 59 ECAB 271 (2007); Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387
(1990), reaff’d on recon., 42 ECAB 556 (1991).
8

See M.D., 59 ECAB 211 (2007); William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

4

In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.11 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. In an October 13, 2009 decision, OWCP denied his
emotional condition claim on the grounds that he did not establish any compensable employment
factors, which was affirmed by OWCP’s hearing representative in an April 29, 2010 decision.
The Board must, thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA.
Appellant generally alleged that his stress was due to harassment and discrimination by
his supervisor. Actions of a claimant’s supervisor or coworker which the claimant characterizes
as harassment may constitute a compensable factor of employment. However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did, in fact, occur. Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.13 An employee’s charges that he or she was harassed or
discriminated against, is not determinative of whether or not harassment or discrimination
occurred.14 To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.15
The Board finds that the factual evidence does not support appellant’s claim of
harassment. The record contains evidence that appellant filed an EEO claim for harassment and
discrimination but the Board has held that grievances and EEO complaints, by themselves, do
not establish that workplace harassment or unfair treatment occurred.16 None of the information
10

D.L., 58 ECAB 217 (2006).

11

K.W., supra note 7; David C. Lindsey, Jr., 56 ECAB 263 (2005).

12

Robert Breeden, supra note 3.

13

G.S., Docket No. 09-764 (issued December 18, 2009); David C. Lindsey, Jr., supra note 11; Lorraine E.
Schroeder, 44 ECAB 323 (1992).
14

V.W., 58 ECAB 428 (2007); Ronald K. Jablanski, 56 ECAB 616 (2005).

15

Robert Breeden, supra note 3; David S. Gilreath, 56 ECAB 241 (2005); Ruthie M. Evans, 41 ECAB
416 (1990).
16

T.G., 58 ECAB 189 (2006); David C. Lindsey, Jr., supra note 13.

5

submitted by appellant regarding EEO matters showed that the employing establishment acted
improperly. Appellant submitted his statements in support of his contentions, but provided no
corroborating witness statements supporting his contentions of harassment and discrimination.
The statements from Ms. Sanks, postmaster; Mr. Dorado, supervisor customer services;
Mr. Richey, postmaster, Sandy; and Ms. Williams; supervisor customer services, all denied
appellant’s allegations of harassment by Mr. McGrory or a hostile work environment.
Mr. McGrory denied harassing or discriminating against appellant. He also denied telling
appellant that he should not have been made a permanent employee. The record also contains no
evidence supporting appellant’s allegation that he was blamed by both management and
coworkers when a mistake occurred. The Board finds that appellant has failed to establish that
he was harassed and discriminated against by the employing establishment.
Appellant made several allegations regarding window clerk training, window clerk
assignments and request for medical documentation. He also contended that coworkers with less
seniority were given window clerk training and assignments. These allegations are unrelated to
his regular or specially assigned work duties and do not generally fall within the coverage of
FECA.17 The Board has held, however, that an administrative or personnel action may be
considered an employment factor where the evidence discloses error or abuse. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
management acted reasonably.18 Appellant presented no corroborating evidence to support that
the employing establishment erred or acted abusively with regard to these allegations. There is
no evidence substantiating that the employing establishment acted unreasonably in these matters.
Therefore, appellant has not established administrative error or abuse in the performance of these
actions and therefore they are not compensable under FECA.19
On appeal appellant’s representative contends that appellant’s claim should be accepted
as both the Department of Veterans Affairs and the Social Security Administration have awarded
him disability benefits. However, these decisions are not dispositive of appellant’s entitlement to
benefits under FECA. The Board has long held that entitlement to benefits under statutes
administered by other federal agencies does not establish entitlement to benefits under FECA.20
Decisions made by such federal agencies are pursuant to different statutes which have varying
standards for establishing disability and eligibility for benefits. The finding by both the Social
Security Administration and the Department of Veterans Affairs are not dispositive of his rights
under FECA.
17

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under FECA as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. M.D., 59 ECAB 211 (2007); Sandra Davis,
50 ECAB 450 (1999).
18

See J.F., 59 ECAB 331 (2008); Richard J. Dube, 42 ECAB 916, 920 (1991). Thomas D. McEuen, supra
note 7.
19

As appellant has not substantiated a compensable factor of employment as the cause of his emotional condition,
the medical evidence regarding his emotional condition need not be addressed. Karen K. Levene, 54 ECAB 671
(2003); Margaret S. Krzycki, 43 ECAB 496 (1992).
20

Andrew Fullman, 57 ECAB 574 (2006).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2010 is affirmed.
Issued: August 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

